


109 HR 5418 : To establish a pilot program in certain

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5418
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To establish a pilot program in certain
		  United States district courts to encourage enhancement of expertise in patent
		  cases among district judges.
	
	
		1.Pilot program in certain
			 district courts
			(a)Establishment
				(1)In
			 generalThere is established a program, in each of the United
			 States district courts designated under subsection (b), under which—
					(A)those district
			 judges of that district court who request to hear cases under which one or more
			 issues arising under any Act of Congress relating to patents or plant variety
			 protection must be decided, are designated by the chief judge of the court to
			 hear those cases;
					(B)cases described in
			 subparagraph (A) are randomly assigned to the judges of the district court,
			 regardless of whether the judges are designated under subparagraph (A);
					(C)a judge not
			 designated under subparagraph (A) to whom a case is assigned under subparagraph
			 (B) may decline to accept the case; and
					(D)a case declined
			 under subparagraph (C) is randomly reassigned to one of those judges of the
			 court designated under subparagraph (A).
					(2)Senior
			 judgesSenior judges of a district court may be designated under
			 paragraph (1)(A) if at least 1 judge of the court in regular active service is
			 also so designated.
				(3)Right to
			 transfer cases preservedThis section shall not be construed to
			 limit the ability of a judge to request the reassignment of or otherwise
			 transfer a case to which the judge is assigned under this section, in
			 accordance with otherwise applicable rules of the court.
				(b)DesignationThe
			 Director of the Administrative Office of the United States Courts shall, not
			 later than 6 months after the date of the enactment of this Act, designate not
			 less than 5 United States district courts, in at least 3 different judicial
			 circuits, in which the program established under subsection (a) will be carried
			 out. The Director shall make such designation from among the 15 district courts
			 in which the largest number of patent and plant variety protection cases were
			 filed in the most recent calendar year that has ended, except that the Director
			 may only designate a court in which—
				(1)at least 10
			 district judges are authorized to be appointed by the President, whether under
			 section 133(a) of title 28, United States Code, or on a temporary basis under
			 other provisions of law; and
				(2)at least 3 judges
			 of the court have made the request under subsection (a)(1)(A).
				(c)DurationThe
			 program established under subsection (a) shall terminate 10 years after the end
			 of the 6-month period described in subsection (b).
			(d)ApplicabilityThe program established under subsection
			 (a) shall apply in a district court designated under subsection (b) only to
			 cases commenced on or after the date of such designation.
			(e)Reporting to
			 Congress
				(1)In
			 generalAt the times specified in paragraph (2), the Director of
			 the Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b) and
			 the Director of the Federal Judicial Center, shall submit to the Committee on
			 the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate a report on the pilot program established under
			 subsection (a). The report shall include—
					(A)an analysis of the
			 extent to which the program has succeeded in developing expertise in patent and
			 plant variety protection cases among the district judges of the district courts
			 so designated;
					(B)an analysis of the
			 extent to which the program has improved the efficiency of the courts involved
			 by reason of such expertise;
					(C)with respect to patent cases handled by the
			 judges designated pursuant to subsection (a)(1)(A) and judges not so
			 designated, a comparison between the 2 groups of judges with respect to—
						(i)the rate of reversal by the Court of
			 Appeals for the Federal Circuit, of such cases on the issues of claim
			 construction and substantive patent law; and
						(ii)the period of time elapsed from the date on
			 which a case is filed to the date on which trial begins or summary judgment is
			 entered;
						(D)a discussion of any evidence indicating
			 that litigants select certain of the judicial districts designated under
			 subsection (b) in an attempt to ensure a given outcome; and
					(E) an analysis of
			 whether the pilot program should be extended to other district courts, or
			 should be made permanent and apply to all district courts.
					(2)Timetable for
			 reportsThe times referred to in paragraph (1) are—
					(A)not later than the date that is 5 years and
			 3 months after the end of the 6-month period described in subsection (b);
			 and
					(B)not later than 5
			 years after the date described in subparagraph (A).
					(3)Periodic
			 reportingThe Director of the
			 Administrative Office of the United States Courts, in consultation with the
			 chief judge of each of the district courts designated under subsection (b) and
			 the Director of the Federal Judicial Center, shall keep the committees referred
			 to in paragraph (1) informed, on a periodic basis while the pilot program is in
			 effect, with respect to the matters referred to in subparagraphs (A) through
			 (E) of paragraph (1).
				(f)Authorization
			 for training and clerkshipsIn addition to any other funds made
			 available to carry out this section, there is authorized to be appropriated not
			 less than $5,000,000 in each fiscal year for—
				(1)educational and
			 professional development of those district judges designated under subsection
			 (a)(1)(A) in matters relating to patents and plant variety protection;
			 and
				(2)compensation of law
			 clerks with expertise in technical matters arising in patent and plant variety
			 protection cases, to be appointed by the courts designated under subsection (b)
			 to assist those courts in such cases.
				Amounts made available pursuant to
			 this subsection shall remain available until expended.
	
		
			Passed the House of
			 Representatives September 28, 2006.
			Karen L. Haas
			Clerk.
		
	
